February 26, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          JAMES L. DOYLE, Appellant

NO. 14-12-01049-CV                           V.

                  FLEMING & ASSOCIATES, L.L.P., Appellee
                    ________________________________

      Today the Court heard the parties’ joint motion to reverse the judgment
signed by the court below on August 20, 2012. Having considered the motion and
found it meritorious, we order the judgment REVERSED AND REMAND the
cause to the trial court for proceedings in accordance with the parties’ settlement
agreement.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.